Title: To Thomas Jefferson from Peyton Short, 1 August 1801
From: Short, Peyton
To: Jefferson, Thomas


Dear Sir,
Cincin[nati]—1st. Augst. 1801
I beg leave to return my thanks for the Letter you were so good as to forward me from my Brother, some short time ago—
I am sorry you shd. have thought it necessary to give me any explanation respecting the Seal—  Even had I not conceived of you far more highly than of the best of Characters, I shd., not have thought of ascribing the Circumstance to any other than the Cause assigned by you—and divested of that Consideration, I could not have had the Vanity to suppose any thing in an epistolary intercourse in which I was a party, worthy of your Observation—
I again take the Liberty of enclosing you another Letter to my Brother, as he still assures me that I may continue to use that freedom on Acct. of the Friendship that subsists between yourself & him—
Accept, Dr Sir, Assurances of the highest Respect & Esteem of Yr. Obt. Sert.
Peyton Short
